Citation Nr: 1218882	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  07-10 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left ear disability, claimed as otitis media.  

2.  Entitlement to service connection for bronchitis, to include as due to exposure to herbicides.  

3.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1970 to June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, granting service connection for a lumbar spine disability and assigning an initial disability evaluation of 10 percent, and, denying the remaining claims currently on appeal.  These claims were previously remanded by the Board in July 2010 for additional evidentiary development.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the Board's Central Office in Washington, D.C. in March 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

While the Veteran's appeal was pending before the Board, the Appeals Management Center (AMC) granted service connection for a bilateral knee disability in December 2011.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The issue of entitlement to service connection for bronchitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Otitis media manifested as a result of a left ear injury incurred during active duty.  

2.  Prior to March 30, 2009, the Veteran's degenerative disc disease of the lumbar spine was manifested by pain and forward flexion to at worst 70 degrees due to pain; it was not manifested by flexion limited to 60 degrees or less, a combined range of motion of 120 degrees or less, muscle spasm or guarding severe enough to result in abnormal gait or spinal contour, or neurological impairment.  

3.  From March 30, 2009, until October 7, 2010, the Veteran's degenerative disc disease of the lumbar spine was manifested by pain-free forward flexion to no more than 30 degrees; it was not manifested by unfavorable ankylosis of the entire thoracolumbar spine or neurological impairment.  

4.  Since October 7, 2010, the Veteran's degenerative disc disease of the lumbar spine has been manifested by forward flexion to 80 degrees with pain beginning at 60 degrees; it has not been manifested by forward flexion to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine or neurological impairment.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for otitis media have been met.  8 U.S.C.A. §§ 1110, 1131, 1154(b), 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for establishing entitlement to an initial disability evaluation in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2011).

3.  The criteria for establishing entitlement to a disability evaluation of 40 percent for degenerative disc disease of the lumbar spine, from March 30, 2009, to October 7, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2011).

4.  The criteria for establishing entitlement to a disability evaluation of 20 percent for degenerative disc disease of the lumbar spine, as of October 7, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the Veteran's claim for an increased initial disability evaluation of the lumbar spine, courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

As for the claim of entitlement to service connection for otitis media, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to the duty to notify, such error was harmless and will not be further discussed.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in September 2005, December 2006, March 2009 and October 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been obtained and incorporated into the evidence of record.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its July 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the AMC provided the Veteran with additional notice and scheduled him for a medical examination.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Service Connection for Otitis Media of the Left Ear

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for otitis media of the left ear.  Having viewed all of the evidence in a light most favorable to the Veteran, the Board finds that he has suffered from a left ear disability during the pendency of his claim that manifested during his active military service.  As such, service connection is warranted.  

The Veteran's service treatment records reflect that he was seen with complaints of left ear pain in November 1972.  He was also seen in May 1988 with complaints of a left ear ache since that morning.  A diagnosis of left otitis media was assigned at this time.  Follow-up treatment for left otitis media was performed in June 1988, and a subsequent June 1988 record indicates that while the Veteran still had slight ear pain, his otitis media had resolved.  He was diagnosed with slight otitis externa of the left ear at this time.  The Veteran also indicated in his report of medical history associated with a November 2002 Flight Examination that he suffered from ear trouble - specifically, recurrent left ear pain.  A detailed report of medical history spanning from 1971 to 2004 also notes left ear pain in 2004.  Finally, the AMC stated in a December 2011 supplemental statement of the case (SSOC) that the Veteran's service treatment records reflected a ruptured left eardrum in 1985 with ear infections every 18 months since that time.  While the Board has not been able to locate an actual service treatment record reflecting this fact, it would seem that the AMC relied on some piece of evidence when making this factual finding.  Therefore, the Board will not question the AMC's finding of a ruptured eardrum in 1985.  

Post-service evidence also suggests chronic symptomatology since separation from active duty.  The Veteran was afforded a VA examination of the left ear in September 2005.  The Veteran reported getting ear infections over the previous five 
to six years with his last episode being in March 2005.  Regarding the Veteran's claimed left ear condition, the examiner indicated that there was no pathology to render a diagnosis.  

The Veteran was also afforded a VA audiometric examination in December 2006.  It was noted that the Veteran had a diagnosis of ruptured left ear drum in 1985 with ear infections every 18 months since this incident and that this condition had existed for 20 years.  It is not clear what evidence was relied upon by the VA examiner when making this assertion.  

According to a December 2008 VA Medical Center (VAMC) note incorporated into the Veteran's virtual file, he suffered from a prior left ear injury.  Another December 2008 record reflects chronic ear problems with infections every two years.  The Veteran also reported some sensitivity.  

The Veteran was afforded an additional VA examination in March 2009.  It was noted that the Veteran had recurring ear infections and a sensation of a "fluttering" in his left ear.  This was associated with pain and congestion in the left Eustachian tube.  Examination revealed the left ear to be normal at this time.  

The Veteran was most recently afforded a VA examination of the left ear in October 2010.  The Veteran described an in-service incident in which he injured his left ear falling in a pool.  He described intermittent ear infections and pain since this incident.  The examiner diagnosed the Veteran with otitis media, mainly in the left ear, that was resolved.  The examiner opined that it was at least as likely as not that the Veteran's otitis media manifested as a result of his in-service fall in a pool.  The examiner based this opinion on the Veteran's report of ear infections since this injury.  

The above evidence demonstrates that the Veteran is entitled to service connection for otitis media.  The Veteran's service treatment records confirm that he suffered from recurrent left ear symptomatology during his active military service.  The 
Veteran has also reported chronic symptomatology since an in-service injury, describing a fairly difficult ear infection every two or three years since this injury during his March 2010 hearing.  The Veteran explained that since the in-service injury, his left ear did not feel normal when compared with his right.  The December 2006 VA examiner also concluded that the Veteran did injure his left eardrum during military service, and that he had suffered from ear infections every 18 months since his injury to the present.  Finally, the October 2010 VA examiner opined that the Veteran's history of left ear trouble was at least as likely as not related to an in-service injury to the eardrum.  

The Board recognizes that the October 2010 VA examiner opined that the Veteran's otitis media had resolved.  However, the issue is not whether the Veteran had a left ear disability at the time of the VA examination, but whether he had a left ear disability during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement of a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  The Veteran has reported chronic ear infections since his in-service injury.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  Chronic recurrent ear symptomatology is certainly something the Veteran is competent to testify to.  Finally, the December 2006 and October 2010 VA examiners appear to have confirmed recurrent left ear symptomatology since military service.  As such, the evidence demonstrates that service connection is warranted, as the Veteran has suffered from a disability associated with his left ear during the pendency of the claim that is at least as likely as not due to military service.  

Having resolved all reasonably doubt in favor of the Veteran, the Board finds that service connection for a left ear disability is warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.  

Increased Disability Evaluation for the Lumbar Spine

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  


Facts and Analysis

For historical purposes, the Veteran was granted service connection for a lumbar spine disability in a January 2006 rating decision.  A 10 percent disability evaluation was assigned under Diagnostic Code 5242, effective as of July 1, 2005.  VA received a timely notice of disagreement from the Veteran in February 2006, but the 10 percent disability evaluation was continued in a February 2007 statement of the case.  The Veteran appealed this rating to the Board in March 2007.  

Upon filing his initial claim of entitlement to service connection, the Veteran was afforded a VA examination in September 2005.  The Veteran reported pain in the lower back for the past 32 years that occurred constantly.  He reported that the pain could be elicited by physical activity and that it was relieved by rest and medication.  The Veteran reported that this condition did not cause incapacitation, but it result in functional impairment due to difficulty stooping, bending and ambulating.  The Veteran missed work on three occasions over the prior 12 months.  Examination of the thoracolumbar spine revealed forward flexion to 80 degrees, extension to 25 degrees, right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, right lateral rotation to 30 degrees and left lateral rotation to 20 degrees.  Pain was noted on the extremes of motion.  The examiner concluded that joint function was additionally limited after repetitive use due to pain, fatigue, weakness, and lack of endurance.  It was not additionally limited by incoordination.  The examiner was unable to opine without resorting to mere speculation as to what degree of additional motion was lost.  There were no signs of intervertebral disc syndrome or permanent nerve root involvement.  There was muscle spasm present, but the examiner noted that the Veteran's gait and posture were within normal limits.  The Veteran also did not require assistive devices for ambulation.  

An additional VA examination was performed in December 2006.  The Veteran reported stiffness, limited mobility, weakness and being unable to lift heavy loads because of his lumbar spine disability.  He also reported pain for the past 34 years occurring three times per month and lasting for three days.  The Veteran denied any 
treatment for this condition and denied being incapacitated by it.  The examiner noted that functional impairment existed due to a limited ability to exercise and an inability to lift heavy loads.  The Veteran's posture and gait were within normal limits and he did not require assistive devices for ambulation.  Thoracolumbar range of motion was forward flexion to 70 degrees (with pain at 70 degrees), extension to 20 degrees (with pain at 20 degrees), bilateral lateral flexion to 30 degrees and bilateral lateral rotation to 30 degrees.  While the examiner noted additional limitation due to pain, this did not result in additional limitation of motion upon repetition.  Examination also revealed no evidence of radiating pain on movement and there was no muscle spasm.  Neurological testing revealed normal motor function and sensory function.  Reflexes were also 2+ in all extremities.  A diagnosis of degenerative joint disease of the lumbar spine was confirmed.  

The record also contains a magnetic resonance image (MRI) from January 2009.  This was noted to reveal severe multi-level degenerative disc disease with a disc protrusion at L2-3, a right lateral disc herniation at L4-5 and L5-S1, bilateral recess stenosis at L3-4 and scoliosis.  

The Veteran was again afforded a VA examination of the lumbar spine in March 2009.  The Veteran reported stiffness and numbness due to this condition, but denied loss of bladder control or bowel control.  He also described a constant pain in the lower back that traveled up the spine.  The Veteran reported taking pain-killers to treat this condition.  He also described an incapacitating episode in December 2001 that lasted for 7 days.  He described his functional impairment as not having a full range of motion of the spine.  Examination again revealed the Veteran's posture and gait to be within normal limits.  He did not require any assistive devices such as a cane or a walker.  Range of motion of the thoracolumbar spine was forward flexion to 90 degrees (with pain beginning at 30 degrees), extension to 30 degrees, right lateral flexion to 30 degrees (with pain beginning at 20 degrees), left lateral flexion to 30 degrees (with pain beginning at 10 degrees), right rotation to 30 degrees (with pain beginning at 20 degrees) and left lateral rotation to 30 degrees (with pain beginning at 10 degrees).  The examiner concluded 
that the Veteran's spine was additionally limited by pain and that this resulted in an additional limitation of joint function by 10 degrees.  Neurological examination revealed normal motor function and sensory function.  Reflexes were again 2+ in all extremities.  It was noted that there was no change in the Veteran's previous diagnosis of degenerative joint disease of the lumbar spine.  The examiner concluded that there were no signs of lumbar intervertebral disc syndrome with chronic and permanent root involvement.  

The Veteran was most recently afforded a VA examination of the lumbar spine in October 2010.  The examination report indicates that the Veteran was still employed as of this time.  The Veteran reported that he used a back brace when he needed to perform more strenuous work.  It was noted that the Veteran last had a flare-up of his back pain in February 2009 which required he take off three days of work.  He reported not having a flare-up of this degree since that time but he had nonetheless used six days of medical leave due to his back symptomatology.  The Veteran denied any radiating pain and he reported exercising with an elliptical about three times per week.  Examination revealed mild right paravertebral muscle spasm.  His gait was natural, however.  Thoracolumbar range of motion was forward flexion to 80 degrees with stiffness and aching at 60 degrees (functionally limited to only 70 degrees), right lateral flexion to 30 degrees and left lateral flexion to 25 degrees (functionally limited to only 25 degrees bilaterally), and bilateral lateral rotation to 30 degrees.  Extension was not recorded in the examination report.  Neurological examination revealed a normal motor examination with normal muscle bulk, tone and strength.  Deep tendon reflexes were 2+ and symmetrical as well.  Finally, there was no root-like sensory loss.  The examiner diagnosed the Veteran with multilevel degenerative disc disease with limitation of mobility and further functional limitation.  

Numerous VA Medical Center (VAMC) records spanning from December 2008 through November 2011 have also been incorporated into the Veteran's virtual file.  According to a December 2008 note, the Veteran had chronic low back pain that was acting up more frequently.  There was no pain with direct palpation, but some 
pain was noted with rotation of the hips.  Another December 2008 record notes increased back pain after raking leaves one month ago.  The Veteran reported that it took two weeks for him to become mobile again.  In March 2009, the Veteran reported an increased frequency of acute attacks over the past year.  The Veteran denied any neurological symptoms, and noted that he would use a back support and apply cold when suffering from an acute exacerbation.  He would also take a muscle relaxant for two to three days.  He reported that his physical activity had decreased over the past few years but that he continued to walk about three miles a few days a week and using the elliptical machine a few times per week.  

Having considered all of the above evidence, the Board finds that the Veteran is entitled to a disability evaluation of 40 percent for his lumbar spine disability from March 30, 2009, to October 7, 2010.  The Veteran is currently rated under Diagnostic Code 5242, which is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Under this formula, a disability evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  

According to the March 2009 VA examiner, while the Veteran was capable of forward flexion to 90 degrees, he first experienced pain at 30 degrees.  Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Therefore, when considering the evidence of pain at 30 degrees of forward flexion, the Board finds that his disability is more appropriately characterized as 40 percent disabling from March 30, 2009, and October 7, 2010.  

However, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 40 percent for his thoracolumbar spine disability from March 30, 2009, through October 7, 2010.  A higher disability evaluation of 50 percent is warranted when there is evidence of unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Id at Note (5).  The evidence of record clearly demonstrates that while the Veteran experienced pain during certain types of motion, he was capable of a fair degree of motion in the thoracolumbar spine from March 30, 2009, to October 7, 2010.  

The Board also finds that the evidence of record demonstrates that the Veteran is entitled to a 20 percent disability evaluation for his thoracolumbar spine disability as of October 7, 2010, but no higher.  As already noted, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


A disability evaluation of 20 percent is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or, when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  38 C.F.R. § 4.71a.  According to the October 2010 VA examiner, the Veteran was capable of forward flexion of the thoracolumbar spine to 80 degrees.  While the Veteran was noted to be functionally limited to 70 degrees, pain was noted at 60 degrees of motion.  As such, when resolving all doubt in favor of the Veteran, the Board finds that a 20 percent disability evaluation is warranted under DeLuca v. Brown, 8 Vet. App. 202 (1995) as of October 7, 2010.  However, a higher disability evaluation of 40 percent is not warranted as of October 7, 2010, as the evidence of record demonstrates pain-free flexion far in excess of 30 degrees.  See 38 C.F.R. § 4.71a.  There is also no evidence of favorable ankylosis of the entire thoracolumbar spine.  See id.  

The preponderance of the evidence of record also demonstrates that the Veteran is not entitled to an initial disability evaluation in excess of 10 percent for his service-connected lumbar spine disability.  According to the September 2005 VA examination report, the Veteran had forward flexion to 80 degrees and a combined range of motion of 205 degrees.  While the examiner could not opine as to the specific degree of additional functional impairment due to symptoms such as pain, the December 2006 examiner did note that pain was not experienced until 70 degrees of forward flexion and that there was no additional limitation upon repetition.  Both examiners also noted that the Veteran did not suffer from abnormal gait or posture.  

As already noted, the next-higher disability evaluation of 20 percent is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or, when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  38 C.F.R. § 4.71a.  There is no evidence of flexion limited to 60 degrees or less, a combined range of motion of 120 degrees or less, or muscle spasm or guarding severe enough to result in abnormal gait or spinal contour, prior to March 30, 2009.  As such, the preponderance of the evidence demonstrates that an initial disability evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine is not warranted.  

The Board recognizes that a January 2009 MRI did note scoliosis.  However, the evidence of record does not suggest that this was due to muscle spasm or guarding.  Furthermore, the VA examiner of March 2009 found normal spinal contour and gait upon examination.  Therefore, the evidence does not demonstrate entitlement to a disability evaluation in excess of 10 percent prior to March 30, 2009, due to abnormal gait or spinal contour.  In addition, the Board notes that VAMC records reflect that the Veteran was receiving increased treatment for his low back pain from December 2008 to March 2009.  However, while these records reflect increased pain, they do not reflect that the Veteran's symptomatology was more than 10 percent disabling at any time prior to March 30, 2009.  Also, according to the March 2009 record, the Veteran was still capable of walking three miles or using the elliptical machine several times each week.  This does not suggest that the Veteran was entitled to a disability evaluation in excess of 10 percent at the time of this treatment.  

The Board has also considered whether a separate disability evaluation for neurological manifestations may be warranted at any time during the pendency of this claim.  Note (1) to 38 C.F.R. § 4.71a instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  However, the VA examiners of record have consistently found no objective evidence of neurological impairment upon examination.  The Board recognizes that the Veteran reported numbness during the March 2009 examination.  However, objective evaluation at this time revealed normal sensory function.  As such, a separate disability evaluation is not warranted.  

The Board recognizes that the Veteran believes he is entitled to an initial disability evaluation in excess of 10 percent for his lumbar spine disability.  However, he has not provided any evidence to demonstrate entitlement to a disability evaluation in excess of 10 percent prior to March 30, 2009.  In his February 2006 notice of disagreement, the Veteran reported constant pain, limitation of motion and limitation in all of his physical activities.  However, this assertion was not supported by the available medical evidence at this time.  The Veteran denied treatment for his back and examination revealed forward flexion to at least 70 degrees in December 2006.  Some degree of limited motion, pain and functional impairment is inherent in a 10 percent disability evaluation.  

The Veteran also testified to using a back brace in his March 2010 hearing.  However, the intermittent use of a back brace is not evidence of entitlement to a disability evaluation in excess of 40 percent (the rating that is presently being assigned for the period of time encompassing his hearing testimony).  See 38 C.F.R. § 4.71a.  The Veteran also testified that he did not have any real problems with employment and that his problems tended to only be with odd jobs around the house or slipping on a wet floor.  Disability evaluations are based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  As such, the Veteran's testimony that he really has no occupational impairment is hardly evidence of entitlement to a higher disability evaluation.  The Veteran also described numerous impacts to his daily life, including an inability to perform daily tasks such as working in the garden in a March 2010 statement.  However, such limitation of activity does not raise the Veteran's overall level of disability to the next-higher level of 50 percent; i.e., a disability manifested by favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a.  As such, the statements provided by the Veteran in support of his claim fail to reflect entitlement to disability evaluations above and beyond those being assigned in the present decision.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected low back disability include limited motion and pain.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  This code allows for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability.  The evidence also does not suggest that the Veteran's low back disability results in marked interference with employment above and beyond that considered by the assigned disability evaluations or that there have been frequent periods of hospitalization.  While the Veteran has reported missing a few days of work due to his disability in the past, he has repeatedly asserted that he has maintained a job.  Some degree of occupational impairment is inherent in the assigned disability evaluations.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

The Board has also considered whether a remand for consideration of total disability benefits based on individual unemployability is warranted.  The Court has held that TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as noted in the preceding paragraph, the Veteran has been able to maintain full-time employment throughout the pendency of his claim.  The Veteran also testified to little or no occupational impairment in his March 2010 hearing.  Since the evidence establishes that the Veteran is not unemployable as a result of his service-connected disabilities, further consideration of this matter is not warranted.  

Resolving all reasonable doubt in favor of the Veteran, the Board concludes that he is entitled to a disability evaluation of 40 percent for his lumbar spine disability from March 30, 2009, to October 7, 2010, and, a disability evaluation of 20 percent as of October 7, 2010.  See 38 U.S.C.A. § 5107(b).  However, the preponderance of the evidence is against the claim of entitlement to an initial disability evaluation in excess of 10 percent for his lumbar spine disability.  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable to this aspect of the Veteran's claim.  Therefore, the Veteran's claim is partially granted.  


ORDER

Service connection for a left ear disability, claimed as otitis media, is granted.  

A disability evaluation of 40 percent for degenerative disc disease of the lumbar spine, from March 30, 2009, to October 7, 2010, is granted.  

A disability evaluation of 20 percent for degenerative disc disease of the lumbar spine, as of October 7, 2010, is granted.  

An initial disability evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, prior to March 30, 2009, is denied.  



REMAND

The Veteran also contends that he is entitled to service connection for bronchitis, to include as secondary to herbicide exposure.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's claim was previously remanded by the Board in July 2010 so that he could be scheduled for a VA examination for an opinion regarding etiology.  The Veteran was subsequently afforded a VA examination in October 2010.  The examiner opined that it was less likely as not that the Veteran's bronchitis was caused by or a result of military service, to include herbicide exposure.  In support of this opinion, the examiner noted that there was no record of bronchitis in the service records.  

However, during the examination, the Veteran reported symptomatology such as coughing since 1973.  This was early on in the Veteran's military service, but the examiner does not appear to have considered this history when formulating the final opinion.  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

In addition, a December 2004 service treatment record did assign diagnoses of acute bronchitis and an upper respiratory infection.  As such, there is lay and medical evidence of bronchitis during service.  The Veteran's claims file should be forwarded to the VA examiner of October 2010 so that an opinion can be offered that takes into consideration this evidence.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Attach up-to-date VA treatment records to the claims folder.

2.  The AMC should forward the Veteran's claims file and a copy of this remand to the VA examiner who performed the October 2010 respiratory examination.  If this examiner is no longer available, the claims file and a copy of this remand should be afforded to a VA physician of sufficient experience.  The examiner is asked to provide an opinion as to whether it is at least as likely as not that the Veteran suffers from a chronic respiratory disorder, to include bronchitis, that manifested during, or as a result of, active military service.  The Veteran's lay statements of chronic symptomatology throughout service, as well as the December 2004 in-service record of bronchitis, should be considered and discussed when formulating a final opinion.  The Veteran need not be scheduled for a new examination unless the examiner assigned to this case deems reexamination to be prudent.  

3.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


